PER CURIAM.
We modify and affirm the judgment of the Appellate Division concerning taxation of complimentary alcoholic beverages substantially for the reasons explained in Judge Braithwaite’s opinion, Adamar v. Director, Div. of Taxation, 328 N.J.Super. 481, 746 A.2d 474 (App.Div.2000), as supplemented by this Court’s opinion in GNOC v. Director, Div. of Taxation, 167 N.J. 62, 768 A.2d 1051 (2001), also filed today. We also affirm the Appellate Division’s determination to remand to the Tax Court for further proceedings the issue concerning taxation of non-alcoholic beverages.
*68For affirmance — Chief Justice PORITZ and Justices STEIN, COLEMAN, LONG, VERNIERO, LaVECCHIA and ZAZZALI — 7.
Opposed — None.